Powell, J.
1. A writ of error lies to a judgment in a superior court refusing a motion to reinstate a dismissed appeal case. Van Dyke v. Van Dyke, 120 Ga. 984; Aiken v. Peck, 72 Ga. 434.
2. When, in case of attachment served by process of garnishment, judgment has been entered against the defendant in attachment, and also against the garnishee, for the full amount sued for, and the defendant appeals, with the garnishee as sole surety on his appeal bond, such bond is a nullity, and the appeal is properly dismissed. McMurria v. Powell, 120 Ga. 766; Napier v. Woodall, 118 Ga. 830 (2) ; Harvely v. *518Daley, 112 Ga. 822; Benson v. Shines, 107 Ga. 406; Gordon v. Robertson, 26 Ga. 410; Eufaula Home Ins. Co. v. Plant, 36 Ga. 623; Osborne v. Hughes, 93 Ga. 445. Judgment affirmed.
Appeal, from Irwin superior court — Judge Martin. December 26, 1906.
Submitted March 25,
Decided March 28, 1907.
E. W. Byman, for plaintiff in error.
Haygood & Quits, contra.